
	
		II
		111th CONGRESS
		2d Session
		S. 3343
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2010
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to establish an
		  annual fee on Federal offshore areas that are subject to a lease for production
		  of oil or natural gas and to establish a fund to reduce pollution and the
		  dependence of the United States on oil.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Beyond Petroleum
			 Act.
		2.DefinitionsIn this Act:
			(1)FundThe
			 term Fund means the Oil Dependence Reduction Fund established by
			 section 4(a).
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Oil dependence
			 reduction fee
			(a)Oil dependence
			 reduction fee
				(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall establish by regulation an annual fee for Federal
			 offshore areas that are subject to a lease for production of oil or natural gas
			 as of May 1, 2010.
				(2)Lease fee
			 termsThe amount of the fee established under paragraph (1) shall
			 be equal to $10 for each acre that is subject to a lease described in that
			 paragraph.
				(3)Assessment and
			 collectionThe Secretary shall assess and collect the fee
			 established under paragraph (1).
				(4)DepositAmounts
			 received by the United States as a fee under this section shall be deposited in
			 the Fund.
				(b)RegulationsThe
			 Secretary may issue regulations to prevent evasion of the fee established under
			 subsection (a)(1).
			4.Oil Dependence
			 Reduction Fund
			(a)Establishment
			 of FundThere is established in the Treasury of the United States
			 a fund to be known as the Oil Dependence Reduction Fund, to be
			 jointly administered by the Administrator of the Environmental Protection
			 Agency, the Secretary of Energy, and the Secretary of Transportation, to be
			 available without fiscal year limitation and subject to appropriation to
			 research, develop, deploy, or expand the use of renewable technologies or
			 programs that—
				(1)significantly
			 decrease the use of oil; and
				(2)significantly
			 reduce greenhouse gas emissions.
				(b)Transfers to
			 Fund
				(1)In
			 generalThe Fund shall consist of such amounts as are
			 appropriated to the Fund under paragraph (2).
				(2)FeesThere
			 are appropriated to the Fund, out of funds of the Treasury not otherwise
			 appropriated, amounts equivalent to amounts collected as fees and received in
			 the Treasury under section 3.
				(c)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purpose
			 described in subsection (a).
			(d)Annual
			 reports
				(1)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2010, the Administrator of the Environmental
			 Protection Agency, the Secretary of Energy, and the Secretary of Transportation
			 shall jointly submit to the Committee on Appropriations of the House of
			 Representatives, the Committee on Appropriations of the Senate, the Committee
			 on Environment and Public Works of the Senate, the Committee on Transportation
			 and Infrastructure of the House of Representatives, the Committee on Energy and
			 Natural Resources of the Senate, and the Committee on Resources of the House of
			 Representatives a report on the operation of the Fund during the fiscal
			 year.
				(2)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
					(A)A statement of
			 the amounts deposited into the Fund.
					(B)A description of
			 the expenditures made from the Fund for the fiscal year, including the purpose
			 of the expenditures.
					(C)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
					(D)A statement of
			 the balance remaining in the Fund at the end of the fiscal year.
					(e)Separate
			 appropriations accountSection 1105(a) of title 31, United States
			 Code, is amended—
				(1)by redesignating
			 paragraphs (35) and (36) as paragraphs (36) and (37), respectively;
				(2)by redesignating
			 the second paragraph (33) (relating to obligational authority and outlays
			 requested for homeland security) as paragraph (35); and
				(3)by adding at the
			 end the following:
					
						(38)a separate
				statement for the Oil Dependence Reduction Fund established under section 4(a)
				of the Beyond Petroleum Act, which shall include the estimated amount of
				deposits into the Fund, obligations, and outlays from the
				Fund.
						.
				
